Citation Nr: 1632295	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right hand, including fingers, burn residuals to include numbness. 

2.  Entitlement to service connection for left hand burn residuals. 

3.  Entitlement to service connection for a bilateral knee disability.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
February 2011 (denying entitlement to service connection for a right knee disability and denying new and material evidence had been submitted to reopen a claim for entitlement to service connection for residuals of a right hand burn) and February 2012 (denying entitlement to service connection for residuals of a left hand burn and a left knee disability) rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran's attorney submitted a sufficient Motion to Withdraw as Counsel/Representative on June 28, 2016.  A certified copy was mailed to the Veteran on June 28, 2016, and to date the Veteran has not provided a response to the motion.  Thus, the Board finds the Veteran is not represented.  The Veteran is advised that he has the right to obtain a new representative.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contacted VA in January 2016 and expressed his desire to have his Travel Board hearing scheduled closer to his home in Tulsa, Oklahoma.  In February 2016, through his attorney, the Veteran cancelled the scheduled (February 25, 2016) Travel Board hearing in Nashville, Tennessee stating he was unable to travel the distance from Oklahoma to Tennessee.  At this time it appears the RO has not scheduled him for a hearing before a Veterans Law Judge at an RO closer to his home in Tulsa, Oklahoma.  To accord the Veteran due process, the RO should schedule him for a Travel Board hearing as requested.


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at an RO closer to Tulsa, Oklahoma.  A copy of the notice scheduling the hearing should be placed in the record.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




